Title: John Adams to John Quincy Adams, 2 January 1793
From: Adams, John
To: Adams, John Quincy


My dear son
Philadelphia January 2. 1793
I am again entertained by your kind Letter of the 22. Ult. The Intrigues of Mr Clinton Mr Burke Mr Dallas Mr Pierpoint Edwards, &c with Several Members of Congress from Virginia N. C. Georgia and Kentucky aided by Governor Hancock, have given a very odd cast to the Election: but they have Seperated the sheep from the Goats— There must be however more Employment for the Press in favour of Govt. than there has been, or the Sour, angry, peevish, fretful, lying Paragraphs which assail it on every Side will make an Impression on many weak and ignorant People.
It is better that the People of Boston should be employed in disputing about a Theatre, than in reading the gloomy falshoods which have disgraced their public Prints for some time in disparagement of the general Government.
In Answer to General Lincoln’s Inquiry, I can only Say at present that when an Appropriation Law shall have past, I will draw the Money and pay it where he points out. but if no Appropriation should be made I will borrow the Money of a Friend and repay him in Boston—but I shall know more in a few days.
I am astonished both at the Judgments and Consciences of those who appraised the Marsh at twelve Pounds an acre.— Go on with the Action and levy the Execution—at whatever Price, Appraisers under Oath shall affix, I must take the Land finally and shall acquiesce but I will not be so imposed on, as to take it voluntarily at such an exorbitant Valuation. Mr Savil may sell the Meadow and pay me if he will— if he getts 12£ or 20£ I shall be easy, for I am by no means attached to the Land. His whole Conduct shows that he means to injure me as much as he can. and I am now determined to be injured by him as little as I can. I bought 4 Acres of Marsh as good as that for 24£ a few days before I came away.
The French Arms have been Successful beyond their own Expectations and if their national Convention Should be as wise as their Army has been brave their affairs may be happily settled. A Republick must have Laws and those Laws must be executed. Mankind Seems to be bent upon trying over again, the Experiments with which all Governments began of elective first Magistrates. Elective Legislatures or at least an Elective Branch of a Legislature may do very well in France: but I have long thought and still think that Elective Executives will do only in America. We shall Soon see how they operate in Europe. An hereditary Executive cannot be admitted in a free Government without an hereditary senate to contrast it. on the other hand an hereditary senate without an hereditary Executive would be equally dangerous & destructive. My Opinion has always been that in France a free Government can never be introduced and endure without both an hereditary Executive and Senate. But the Voice of all the World seems to be against me. A few Years will shew whether the French Republic will last longer than the English one did in the last Century.
I think however there will be a general Revolution in Religion and Government all over Europe. how many Centuries will be employed in civil distractions and what new form of Things will rise up I pretend not to foresee or conjecture. If the Influence of their Confusions does not produce Anarchy among Us, We may be happy
yours
J. A.
